Citation Nr: 1539271	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-42 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The appellant had periods of active duty for training (ACDUTRA) from February 1978 to March 1978 and from February 1982 to April 1982.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). Jurisdiction currently resides at the RO in Cleveland, Ohio.

In June 2013, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims folder. 

In December 2013 and October 2014, the Board remanded the appellant's claim.  The appellant's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the appellant's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The appellant served on periods of ACDUTRA from February to March 1978 and from February to April 1982.

2.  The appellant's current right knee disability is not related to disease or injury incurred or aggravated during his period of ACDUTRA from February to March 1978.
 
3.  The appellant's current right knee disability pre-existed his second period of ACDUTRA from February to April 1982.

4.  The appellant's right knee disability that pre-existed his second period of ACDUTRA from February to April 1982 did not increase in disability due to disease or injury during this period of ACDUTRA nor was any increase beyond the natural progress of the right knee disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 101(22), (23), (24), 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for a right knee disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in December 2013 and October 2014, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to obtain outstanding medical treatment records as well as a VA opinion as to the etiology of the appellant's right knee disability.  Pursuant to the Board's remand instructions, outstanding service personnel and treatment records were obtained and associated with the claims folder, and a VA opinion was obtained.  Private treatment records were also obtained with one exception that is further addressed below.  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In September 2007, prior to the initial adjudication of his claim, the RO provided a notice letter to the appellant and the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b).   

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In the instant case, the Board finds that reasonable efforts have been made to assist the appellant in obtaining evidence necessary to substantiate his claim.  The pertinent evidence of record includes statements from the appellant, his service treatment records, Social Security Administration (SSA) records, as well as VA and private treatment records.  

As noted above, the appellant also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue on appeal during the hearing and specifically discussed the appellant's right knee symptomatology, and evidence of a relationship between the appellant's right knee disability and his ACDUTRA.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claim, and the appellant, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board notes that at the June 2013 Board hearing, the appellant stated that he received private treatment, to include surgery, for his right knee prior to his second period of ACDUTRA.  See the June 2013 Board hearing transcript, pgs. 13-14, 18. He indicated that this treatment was possibly at the Ford General Hospital.  Pursuant to the December 2013 Board remand, the Appeals Management Center (AMC) contacted the appellant and requested that the appellant return a signed and dated VA Form 21-242 Authorization and Consent to Release Information in order to obtain all records from the Ford General Hospital.  As evidenced by the electronic claims folder, the appellant did not return a signed and dated medical authorization form to obtain records from this facility.    

Although the absence of private treatment records from the Ford General Hospital is regrettable, the Board finds that VA adjudication of the appeal may go forward without these treatment records.  The appellant has an obligation to assist VA in the development of his right knee disability claim by providing a signed and dated medical authorization form.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim].  

A VA opinion was obtained in April 2014.  The VA opinion reflects that the examiner reviewed the appellant's medical history and provided an opinion that was supported by a rationale.  The Board therefore concludes that the VA opinion is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the appellant's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The appellant has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  Moreover, he testified at a Travel Board hearing in June 2013.

Accordingly, the Board will proceed to a decision.

Service connection for a right knee disability

The appellant claims entitlement to service connection for a right knee disability, which he contends is due to his period of ACDUTRA from February to April 1982, specifically due to an injury sustained from running during basic training.  See, e.g., the June 2013 Board hearing transcript, pgs. 8-9.  The appellant's service treatment records document treatment in March 1982 for right knee pain secondary to running.  At that time, the appellant reported that he underwent removal of the right medial and lateral meniscus in 1981 and removal of the left medial and lateral meniscus in 1978, both procedures of which were due to an injury from playing football.  The right knee surgery is also documented in service treatment records dated in February 1982 and a service examination report dated April 1981.  Following examination of the appellant, he was assessed with right medial and lateral meniscectomy, existed prior to service, as well as degenerative joint disease of the right knee, and he was subsequently discharged from ACDUTRA due to physical disability.

Pertinent legal criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. §§ 101(22), (23), (24), 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a)  (2015).  "To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(21), (23), (24); see also 38 C.F.R. § 3.6  (defining active duty, ACDUTRA, and INACDUTRA). 

Only "veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.

To establish status as a "veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511   (2000); Paulson v. Brown, 7 Vet. App. 466, 470   (1995). 

Similarly, to achieve "veteran" status and be eligible for service connection for disability claimed during INACDUTRA, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Claims based on a period of ACDUTRA or INACDUTRA, are never entitled to the presumption of service connection outlined in 38 C.F.R. § 3.307  and § 3.309 nor are they entitled to the presumption of aggravation.  Smith v. Shinseki, 24 Vet. App. 40, 46-48 (2010).  Appellants who established "veteran" status for a prior period of service may be entitled to the presumption of soundness for a subsequent period of service under certain conditions.  Id. at 45-46.  For claims based on aggravation of a pre-existing condition during a period of ACDUTRA or INACDUTRA, the appellant must show that the condition permanently worsened beyond its natural progression during the period of training and that there was a causal relationship between the worsening of the pre-existing condition and the period of ACDUTRA.  Id. at 48. 

In the instant case, the appellant has yet to achieve veteran status by virtue of his ACDUTRA service.  In this regard, the Board notes that the appellant's DD 214 reflects that he was serving on ACDUTRA from February 5, 1982 to April 5, 1982. His service records also document a period of ACDUTRA from February 12, 1978 to March 27, 1978.

The Board further notes that the medical evidence of record documents a diagnosis of a current right knee disability, in particular chronic right knee strain with degenerative joint disease.  See, e.g., the October 2009 VA examination report. 



Period of ACDUTRA from February to March 1978

With respect to the appellant's first period of ACDUTRA from February to March 1978, to the extent that the appellant contends that the current right knee disability is related to this period of ACDUTRA, the Board finds that the weight of the evidence demonstrates that the appellant did not sustain a right knee injury or disability during this period.  The December 1977 enlistment examination noted that the lower extremities were normal.  Service treatment records dated in February 1978 indicated that the appellant reported an old injury at the age of 13 and complained of right knee pain and giving way with activity.  The impression was no objective findings.  Moreover, his March 1978 separation examination is absent evidence of a right knee disability or symptoms associated therewith.  

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the appellant can competently testify about symptoms he experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The preponderance of the evidence is against finding that the Veteran incurred a right knee disease or injury or aggravated a right knee injury during his first period of ACDUTRA based on the normal findings on examination in February 1978 and on the March 1978 separation examination.  In short, these medical records, which were generated contemporaneous in time to the period of service, affirmatively show that there were no objective findings of right knee disability during the appellant's first period of ACDUTRA.  The service treatment records also affirmatively show that any pre-existing injury was not permanently aggravated during the first period of service based on the normal findings.  The appellant's claim fails on this basis.  

For the sake of completeness, the Board will discuss whether a nexus exists between the appellant's current right knee disability and his first period of ACDUTRA.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  There is no competent and probative evidence of record that establishes a causal relationship between the appellant's currently diagnosed right knee disability and his first period of ACDUTRA.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the appellant, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his right knee disability and his first period of ACDUTRA.  Moreover, the appellant as a lay person is not competent to associate current right knee disorders with military service.  That is, the appellant is not competent to opine on matters such as the etiology of his current right knee disability.  Such opinion requires specific medical training in the field of orthopedics and is beyond the competency of the appellant or any other lay person.  As the competent evidence does not indicate that a current knee disability was possibly incurred in service and as the evidence shows that any pre-existing injury was not permanently aggravated as a result of that period of service, a VA examination is not warranted to address such theories.

The Board finds that the weight of the evidence establishes that the appellant does not have a current right knee disability due to his first period of ACDUTRA.

Period of ACDUTRA from February to April 1982

As discussed above, the appellant contends that his current right knee disability is due to his second period of ACDUTRA from February to April 1982, specifically due to an injury sustained from running during basic training.  See, e.g., the June 2013 Board hearing transcript, pgs. 8-9.  Upon physical examination in April 1981, the appellant reported that he had a football injury in October 1979 with subsequent meniscectomy.  No right knee abnormalities were found by the examiner.  In February 1982, the appellant was seen following an injury to his right knee.  Range of motion was from 0 to 90 degrees.  There was tenderness but no laxity.  The diagnosis was MCL sprain.  When seen five days later, he reported that he had right knee pain after twisting the knee two weeks prior and running one week prior.  He also indicated that he had a medial and lateral meniscectomy of the right knee in 1980.  The examiner found diffuse tenderness and swelling medially and an antalgic gait. The appellant was advised to use crutches and was referred to the Medical Board.  The appellant also had an orthopedic evaluation that same day.  The appellant reported that he had the right meniscectomy in 1981.  Range of motion was from 0 to 70 degrees and there was palpable tenderness.  Upon examination in March 1982, the physician noted the appellant's report that he underwent removal of the right medial and lateral meniscus in 1981 and removal of the left medial and lateral meniscus in 1978, both of which were due to an injury from playing football.  The physician found that the appellant had active range of motion of the knee to 0 degrees on extension and to 70 degrees of flexion.  There was tenderness throughout the knee but no medial or lateral laxity and the anterior and posterior drawer signs were negative.  Following examination of the appellant, he was assessed with right medial and lateral meniscectomy, existed prior to service, as well as degenerative joint disease of the right knee, and he was subsequently discharged from ACDUTRA due to physical disability.

As noted, the appellant's service has only included ACDUTRA. He has not served on active duty, and has not established any service-connected disability.  Thus, neither the presumption of soundness nor the presumption of aggravation is applicable to the appellant's case.  See Paulson v. Brown, 7 Vet. App. 66, 470   (1995); Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  The Board finds that the April 1981, February 1982, and March 1982 service treatment records clearly show that the appellant had a right knee injury prior to his second period of ACDUTRA.  Thus, in order to establish aggravation of a preexisting condition during a period of ACDUTRA, the appellant has the burden of showing both that he experienced a permanent increase in disability during his period of ACDUTRA, and that such permanent increase was beyond the natural progress of that disability.  See Donnellan v. Shinseki, 24 Vet. App. 167, 173-75 (2010). 

However, in the present case, the record shows that the appellant's preexisting right knee disability did not permanently increase in severity during the appellant's second period of ACDUTRA.  

In this regard, the appellant's Social Security Administration records were obtained.  An April 1997 evaluation by Dr. J.S. indicates that the appellant had normal range of motion of the knee.  An evaluation in February 1999 also revealed normal range of motion. A September 2003 statement from Dr. P.S. indicates that the surgeries to the knees were not causing him any significant disability problem.  Physical examination revealed "just a little bit of crepitation but no pain with motion or effusion."  Both knees were stable to medial, lateral and anterior and posterior testing.  A medical analysis form dated in April 2004 notes that the appellant "denies that his remote surgery to his knees has left him with any limitations therefrom."  

The appellant was afforded a VA examination in October 2009.  The examiner found there was mild soft tissue swelling and some tenderness to palpation of the medial and lateral joint line.  Range of motion was from 0 degrees to 100 degrees.  No instability was found.  X-ray testing showed mild degenerative changes both medially and laterally.  The VA examiner diagnosed the appellant with chronic right knee strain with degenerative joint disease.  The examiner further concluded that it is less likely than not that the appellant's current right knee disability is a result of the injury that he sustained in the ACDUTRA in 1982, and it is more likely than not that the appellant's current right knee disability is related to his surgery prior to the period of ACDUTRA of a medial and lateral meniscectomy.  He also concluded that it is less likely than not that the appellant's one time injury of the right knee described as a medial collateral ligament sprain aggravated his current right knee disability beyond its normal progression.  However, the VA examiner did not provide a rationale for his conclusion. 

In light of the absence of a rationale provided by the October 2009 VA examiner for his conclusions, the appellant's claims folder was forwarded to another VA examiner for an addendum opinion in April 2014.  After review of the appellant's claims folder, the examiner opined that the appellant had bilateral knee injuries that pre-existed service as the appellant injured his knees playing football.  The examiner noted that the appellant injured his right knee in February 1982 and that the diagnosis at the time of the initial injury was a medial collateral ligament sprain.  The VA examiner opined that it is less likely than not that the pre-existing right knee injury was aggravated beyond normal progression by the appellant's second period of ACDUTRA.  The examiner's rationale for her conclusion was based on her finding that if the pre-existing right knee injury was aggravated beyond normal progression by the right knee strain that occurred during ACDUTRA, there would be significantly more degenerative joint disease on the right knee than the left knee.  However, an X-ray of the appellant's knees demonstrated no significant difference in degenerative joint disease between the knees.  

The April 2014 VA opinion was based upon thorough review of the record and analysis of the appellant's history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The appellant submitted a statement from Dr. J.S. dated in June 2013 indicating that the appellant had right knee arthritis and needed a brace for support and pain control.  Another statement from Dr. J.S. dated in July 2013 indicated that the appellant had a "[d]iagnosis of R MCL sprain knee due to Basic Training Activities 1982."  Dr. C.D. also provided a statement indicating that the diagnosis was right MCL sprain due to basic training activities in 1982 and that he has degenerative arthritis of the knee.  However, as the physicians did not provide a rationale showing that a current disability was either incurred or aggravated during active duty for training, the statements are not probative.

The Board has considered the appellant's statements pertaining to aggravation of his right knee disability during his second period of ACDUTRA and concludes that they are outweighed by other evidence of record.  While the Veteran entered the second period of service with no indication that he had a pre-existing right knee injury or disease, and was diagnosed at the time of separation as having a right meniscectomy and arthritis, permanent aggravation as a result of service is not shown.  The service treatment records show that the Veteran had limitation of motion on flexion during that period of service, however, range of motion and strength were found to be normal in April 1997 with no evidence of an antalgic gait and range of motion was also found to be normal in February 1999.  In September 2003, physical examination revealed "just a little bit of crepitation but no pain with motion or effusion."  The knees were also stable to testing.  The diagnosis was bilateral medial meniscectomies.  The VA examiner in 2014 reviewed the medical history and determined that the pre-existing injury was not aggravated beyond the normal progression by the right knee strain that occurred during ACDUTRA, and, if it had been so aggravated, there would be significantly more degenerative joint disease on the right knee than the left knee.  However, an X-ray of the appellant's knees demonstrated no significant difference in degenerative joint disease between the knees.  Therefore, even if the appellant's statements that he believes the injury during ACDUTRA aggravated his right knee disability beyond the normal progression of the disability are found to be credible, probative and competent, they are outweighed by the medical assessments in April 1997, February 1999 and the VA examiner's opinion.   

The Board therefore concludes that the evidence is against a grant of service connection for the right knee disability for the appellant's second period of ACDUTRA and it must deny his appeal as to this issue.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b)  (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


Conclusion

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a right knee disability.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


